              Case 1:20-cv-00743-DLB Document 23 Filed 09/15/21 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND
        CHAMBERS OF                                                                101 WEST LOMBARD STREET
   DEBORAH L. BOARDMAN                                                            BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                              (410) 962-7810
                                                                                        Fax: (410) 962-2577
                                                                                 MDD_DLBChambers@mdd.uscourts.gov




                                                      September 15, 2021


    LETTER TO COUNSEL

            RE:     Judith R. v. Kijakazi
                    DLB-20-743


    Dear Counsel:

           On March 19, 2020, plaintiff petitioned this Court to review the Social Security
    Administration’s (“SSA’s”) final decision to deny her claim for Disability Insurance Benefits.
    ECF 1. I have considered the parties’ cross-motions for summary judgment and plaintiff’s
    response. Pl.’s Mem., ECF 14; Def.’s Mem., ECF 22. I find no hearing necessary. See Loc. R.
    105.6 (D. Md. 2021). This Court must uphold the denial if the SSA employed correct legal
    standards in making findings supported by substantial evidence. See 42 U.S.C. § 405(g); Craig v.
    Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny both motions, reverse
    the Commissioner’s decision in part, and remand the case to the Commissioner for further
    consideration. This letter explains my rationale.

           Plaintiff filed her claim for benefits on October 26, 2016, alleging an onset date of January
    1, 2011. Administrative Transcript (“Tr.”) 149. Plaintiff’s date last insured (“DLI”) was March
    31, 2017. Tr. 16. The SSA denied her claims initially and on reconsideration. Tr. 59, 72. An
    Administrative Law Judge (“ALJ”) held a hearing on November 14, 2018. Tr. 28–50. At the point
    which an ALJ would typically present a VE with functional limitations to determine what work a
    hypothetical individual identical to the claimant could perform, the ALJ ended her examination of
    the VE:

            ALJ: All right. Now counsel, this is where we get to the part where I stop, because
            I don’t have a suggested set of limitations from DDS. I don’t have a suggested set
            of limitations from any treating source, or any consultative source. I will allow you
            to ask whatever questions you might have of [the VE], and then I can offer an
            opportunity for you to submit a medical source statement from a treating source. It
            looks like in this case it would be a—are you undergoing any psychiatric care?
            [Plaintiff]: Yes.
          Case 1:20-cv-00743-DLB Document 23 Filed 09/15/21 Page 2 of 4
Judith R. v. Kijakazi
DLB-20-743
September 15, 2021
Page 2

          ALJ: Okay. Before I proceed, let me hear a little bit about that from a treating
          source, perhaps physical and/or mental. And then I can also suggest a
          psychological consultative examination.

Tr. 46.

        At the ALJ’s suggestion, plaintiff underwent a consultative examination on December 13,
2018, and the examiner reported her opinion on December 23, 2018. Tr. 685. The ALJ then
requested answers to medical interrogatories in a letter dated January 9, 2019. Tr. 693. A medical
expert responded to the interrogatories in a report dated January 29, 2019. Tr. 704–15. The ALJ’s
final decision, in which she found plaintiff was not disabled, was signed on March 1, 2019. Tr.
22. The ALJ concluded at step two of the sequential analysis that plaintiff produced sufficient
evidence of several medically determinable impairments, including depressive disorder and
anxiety disorder, but found that none of her impairments were severe. Tr. 18. Accordingly, the
ALJ concluded plaintiff was not disabled. Tr. 13–27. In the decision, the ALJ did not weigh—or
even discuss—the examiner’s and the expert’s opinions. See Tr. 13–27. Because the Appeals
Council denied plaintiff’s request for review, the ALJ’s decision constitutes the final, reviewable
decision of the SSA. Tr. 1–6; see Sims v. Apfel, 530 U.S. 103, 106-07 (2000); 20 C.F.R. §
422.210(a).

       On appeal, plaintiff argues the ALJ erred at step two in finding plaintiff’s medically
determinable impairments were not severe because the ALJ failed to discuss the December 2018
consultative examiner’s opinion and the January 2019 medical expert’s interrogatory answers,
both of which were generated after the hearing. Pl.’s Mem.; see Tr. 16. Plaintiff also argues the
ALJ erred in evaluating her credibility. I agree the ALJ erred with respect to her step-two finding.
Accordingly, I remand, but I express no opinion as to plaintiff’s ultimate entitlement to benefits.

        “Medical evaluations made after a claimant’s insured status has expired are not
automatically barred from consideration and may be relevant to prove a disability arising before
the claimant’s DLI.” Bird v. Cmm’r Soc. Sec. Admin., 699 F.3d 337, 340 (4th Cir. 2012) (citing
Wooldridge v. Bowen, 816 F.2d 157, 160 (4th Cir. 1987)). Whether a post-DLI medical opinion
is appropriately considered depends upon whether “that evidence permits an inference of linkage
with the claimant’s pre-DLI condition.” Id. at 341 (citing Moore v. Finch, 418 F.2d 1224, 1226
(4th Cir. 1969)). Thus, where an ALJ fails to consider post-DLI evidence that “could be reflective
of a possible and earlier progressive degeneration,” remand is warranted. See, e.g., Moore, 418
F.2d at 1226. Conversely, post-DLI evidence is irrelevant if it refers only to impairments lacking
“objective medical evidence” of existence prior to the claimant’s DLI. See, e.g., Johnson v.
Barnhart, 434 F.3d 650, 656 (4th Cir. 2005).

        The ALJ’s decision contains no reference to the two opinions submitted after the hearing
even though the ALJ initiated both evaluations. See Tr. 13–27. The two opinions related to
plaintiff’s depression and anxiety, both pre-DLI conditions. Tr. 691, 714. The Commissioner
argues the opinions are irrelevant because the evidence post-dates plaintiff’s DLI. Def.’s Mem. 6.
This argument is without merit. The relevance of evidence is not subject to a bright line rule that
          Case 1:20-cv-00743-DLB Document 23 Filed 09/15/21 Page 3 of 4
Judith R. v. Kijakazi
DLB-20-743
September 15, 2021
Page 3

permits consideration only if the evidence is generated before a claimant’s DLI. Bird, 699 F.3d at
340. Rather, relevance depends on whether the “evidence permits an inference of linkage with the
claimant’s pre-DLI condition.” Id. at 341. Here, there is clearly a linkage. At least one opinion—
the expert’s responses to the interrogatories—was formed based on the “exhibits selected for
inclusion in the record of this case” and therefore was formed based on the records pre-dating
plaintiff’s DLI. See Tr. 693. Indeed, the expert who formed that opinion cited to Exhibits 4E, 2F,
7F, 11F, 12F, 14F, and 15F. Tr. 713. Exhibits 4E, 2F, and 7F contain evidence that exclusively
pre-dates plaintiff’s DLI. Tr. 185–92, 274–76, 303–85. Exhibit 12F contains evidence the expert
cited that both pre- and post-dated plaintiff’s DLI. Tr. 404–35, 713. Thus, here, as in Bird, the
ALJ’s failure to consider the expert’s opinion requires remand. See Bird, 699 F.3d at 341–42
(holding the ALJ erred in failing to give consideration to post-DLI reports which contained details
about the plaintiff’s pre-DLI psychological impairment and remanding for further explanation).

         The Commissioner alternatively argues any error with respect to the ALJ’s failure to
discuss the post-DLI evidence is harmless. I disagree. The ALJ denied plaintiff’s claim by finding
that plaintiff failed to demonstrate the existence of a “severe” impairment. Tr. 13–27. “Severe”
is a term of art. With respect to mental impairments, the ALJ rates a claimant’s level of functioning
in four broad, functional areas. 20 C.F.R. § 404.1520a(c). When a claimant’s degree of limitation
is none or mild in all functional areas, the claimant’s mental impairment is not severe. Id. §
404.1520a(d)(1). Thus, when a claimant has a limitation in any functional area that is at least
moderate, the claimant’s mental impairment is severe. Id. In this case, the medical expert who
answered the ALJ’s interrogatories opined plaintiff was moderately limited in her ability to interact
with others. Tr. 709. The expert also noted plaintiff was moderately limited in several abilities
considered under the broad, functional area of understanding, remembering, and carrying out
instructions, Tr. 704, though the expert elsewhere opined plaintiff’s overall limitation in that broad
area was mild, Tr. 709.

        The consultative examiner, moreover, conducted the WAIS-IV cognitive test and found
plaintiff’s cognitive ability was in the “borderline range.” Tr. 691. The examiner also opined
plaintiff’s “anxiety and emotional distress [were] clearly interfering with her functioning.” Tr.
691. The examiner concluded plaintiff’s “[s]ymptoms [were] consistent with post traumatic stress
disorder, panic disorder, and major depressive disorder, recurrent, moderate.” Tr. 691. The
examiner concluded plaintiff did “not have the ability to manage any potential benefits
independently.” Tr. 691. Significantly, the report also contains several references to plaintiff’s
pre-DLI condition. See, e.g., Tr. 686 (discussing plaintiff’s mental health history as far back as
her childhood).

        Each opinion therefore permits an inference of linkage to plaintiff’s pre-DLI condition.
The linkage should come as no surprise because the ALJ herself specifically requested the evidence
in the first instance after finding she needed additional evidence to adjudicate plaintiff’s claim.
See Tr. 46. Further, the unconsidered opinions create an unresolved conflict in evidence the ALJ
left unexplained. The conflict goes to the very heart of the ALJ’s denial, which the ALJ based on
a step-two finding of non-severity. Accordingly, I disagree the error is harmless. Remand is
appropriate so the ALJ can clarify her reasoning.
          Case 1:20-cv-00743-DLB Document 23 Filed 09/15/21 Page 4 of 4
Judith R. v. Kijakazi
DLB-20-743
September 15, 2021
Page 4


       Finally, because I remand for the ALJ’s failure to consider apparently relevant evidence, I
decline to decide whether the ALJ permissibly discredited plaintiff’s subjective complaints. The
ALJ may consider these arguments on remand.

       For the reasons set forth herein, plaintiff’s motion for summary judgment, ECF 14, is
denied, and the Commissioner’s motion for summary judgment, ECF 22, is denied. Pursuant to
sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is reversed in part due to inadequate
analysis. The case is remanded for further proceedings in accordance with this opinion.

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                 Sincerely yours,

                                                            /s/

                                                 Deborah L. Boardman
                                                 United States District Judge
